Title 1 - General Provisions

1-101

1-101. Designation and citation

The Arizona Revised Statutes adopted and enacted into law by this act, and as hereafter amended and supplemented and printed and published pursuant to section 1-106, shall be known as Arizona Revised Statutes and may be cited as "A.R.S." followed by the number of the title and the number of the section in the title, separated by a dash. Example: This section may be cited: "A.R.S. section 1-101".



1-102

1-102. Repealing clause

All laws and statutes of a general, public and permanent nature now in force and effect are repealed effective twelve o'clock noon on January 9, 1956.



1-103

1-103. Effective date

Each and all of the laws and statutes as herein contained and hereby enacted shall take effect and be in force on and after twelve o'clock noon on January 9, 1956, except where a later effective date is expressly provided in any section of these Revised Statutes, the later effective date shall prevail.



1-104

1-104. Effect of repealing clause and construction of act

A. The adoption and enactment of these Revised Statutes shall not be construed to repeal or in any way to affect or modify:

1. Any special, local or temporary laws.

2. Any law making an appropriation.

3. Any law affecting any bond issue or by which any bond issue may have been authorized.

4. The running of the statutes of limitations in force at the time this act becomes effective.

5. The continued existence and operation of any department, agency or office heretofore legally established or held.

6. Any bond of any public officer.

7. Any taxes, fees, assessments or other charges incurred or imposed.

8. Any statutes authorizing, ratifying, confirming, approving or accepting any compact or contract with any other state or with the United States or any agency or instrumentality thereof.

B. All laws, rights and obligations set forth in subsection A of this section shall continue and exist in all respects as if these Revised Statutes had not been adopted and enacted.

C. In addition to their general application, the provisions of chapter 2 of this title, so far as applicable, apply to the act enacting these Revised Statutes.



1-105

1-105. Effect of repeal on prior offenses and punishments

A. No fine, forfeiture or penalty incurred under laws existing prior to the time these Revised Statutes take effect shall be affected by repeal of such existing laws, but the recovery of such fines and forfeitures and the enforcement of such penalties shall be effected as if the law repealed had still remained in effect.

B. When an offense is committed prior to the time these Revised Statutes take effect, the offender shall be punished under the law in effect when the offense was committed.



1-106

1-106. Supplements as part of Revised Statutes

A. The laws contained in current pocket parts or supplements to these Revised Statutes, printed and published hereafter as may be authorized by law, shall constitute, prima facie, a part of these Revised Statutes, if such laws, as so contained, purport to represent reproductions of laws enacted by the legislature subsequent to the date these Revised Statutes become effective.

B. If such pocket parts or supplements are printed and published on a cumulative basis, then only such laws as are contained in the latest publication thereof shall constitute, prima facie, a part of these Revised Statutes.

C. The authentication of such pocket parts under the facsimile signature of the secretary of state, and a printed reproduction of the great seal of the state of Arizona, shall be sufficient to satisfy the purposes and conditions of this section.



1-201

1-201. Adoption of common law; exceptions

The common law only so far as it is consistent with and adapted to the natural and physical conditions of this state and the necessities of the people thereof, and not repugnant to or inconsistent with the Constitution of the United States or the constitution or laws of this state, or established customs of the people of this state, is adopted and shall be the rule of decision in all courts of this state.



1-202

1-202. Private and corporate seals or scrolls; effect

Unless otherwise specifically required by law, no private or corporate seal or scroll is necessary to establish the validity of any contract, bond, conveyance or other instrument of writing, nor shall the addition or omission of any private or corporate seal or scroll in any way affect any such instrument heretofore or hereafter made.



1-211

1-211. Rules of construction and definitions

A. The rules and the definitions set forth in this chapter shall be observed in the construction of the laws of the state unless such construction would be inconsistent with the manifest intent of the legislature.

B. Statutes shall be liberally construed to effect their objects and to promote justice.

C. The rule of the common law that penal statutes shall be strictly construed has no application to these Revised Statutes. Penal statutes shall be construed according to the fair import of their terms, with a view to effect their object and to promote justice.



1-212

1-212. Section headings; source notes; reviser's notes; cross references; exception

Except as provided in section 47-1107, headings to sections, source notes, reviser's notes and cross references are supplied for the purpose of convenient reference and do not constitute part of the law.



1-213

1-213. Words and phrases

Words and phrases shall be construed according to the common and approved use of the language. Technical words and phrases and those which have acquired a peculiar and appropriate meaning in the law shall be construed according to such peculiar and appropriate meaning.



1-214

1-214. Words of tense, number and gender

A. Words in the present tense include the future as well as the present.

B. Words in the singular number include the plural, and words in the plural number include the singular.

C. Words of the masculine gender include the feminine and the neuter.

D. Words of the feminine gender include the masculine and the neuter.



1-215

1-215. Definitions

In the statutes and laws of this state, unless the context otherwise requires:

1. "Action" includes any matter or proceeding in a court, civil or criminal.

2. "Adopted rule" means a final rule as defined in section 41-1001.

3. "Adult" means a person who has attained the age of eighteen years.

4. "Alternative fuel" means:

(a) Electricity.

(b) Solar energy.

(c) Liquefied petroleum gas, natural gas, hydrogen or a blend of hydrogen with liquefied petroleum or natural gas that complies with any of the following:

(i) Is used in an engine that is certified to meet at a minimum the United States environmental protection agency low emission vehicle standard pursuant to 40 Code of Federal Regulations section 88.104-94 or 88.105-94.

(ii) Is used in an engine that is certified by the engine modifier to meet the addendum to memorandum 1-A of the United States environmental protection agency as printed in the federal register, volume 62, number 207, October 27, 1997, pages 55635 through 55637.

(iii) Is used in an engine that is the subject of a waiver for that specific engine application from the United States environmental protection agency's memorandum 1-A addendum requirements and that waiver is documented to the reasonable satisfaction of the director of the department of environmental quality.

(d) Only for vehicles that use alcohol fuels before August 21, 1998, alcohol fuels that contain not less than eighty-five per cent alcohol by volume.

(e) A combination of at least seventy per cent alternative fuel and no more than thirty per cent petroleum based fuel that operates in an engine that meets the United States environmental protection agency low emission vehicle standard pursuant to 40 Code of Federal Regulations section 88.104-94 or 88.105-94 and that is certified by the engine manufacturer to consume at least seventy per cent alternative fuel during normal vehicle operations.

5. "Bribe" signifies anything of value or advantage, present or prospective, asked, offered, given, accepted or promised with a corrupt intent to influence, unlawfully, the person to whom it is given in that person's action, vote or opinion, in any public or official capacity.

6. "Child" or "children" as used in reference to age of persons means persons under the age of eighteen years.

7. "Clean burning fuel" means:

(a) An emulsion of water-phased hydrocarbon fuel that contains not less than twenty per cent water by volume and that complies with any of the following:

(i) Is used in an engine that is certified to meet at a minimum the United States environmental protection agency low emission vehicle standard pursuant to 40 Code of Federal Regulations section 88.104-94 or 88.105-94.

(ii) Is used in an engine that is certified by the engine modifier to meet the addendum to memorandum 1-A of the United States environmental protection agency as printed in the federal register, volume 62, number 207, October 27, 1997, pages 55635 through 55637.

(iii) Is used in an engine that is the subject of a waiver for that specific engine application from the United States environmental protection agency's memorandum 1-A addendum requirements and that waiver is documented to the reasonable satisfaction of the director of the department of environmental quality.

(b) A diesel fuel substitute that is produced from nonpetroleum renewable resources if the qualifying volume of the nonpetroleum renewable resources meets the standards for California diesel fuel as adopted by the California air resources board pursuant to 13 California Code of Regulations sections 2281 and 2282 in effect on January 1, 2000, the diesel fuel substitute meets the registration requirement for fuels and additives established by the United States environmental protection agency pursuant to section 211 of the clean air act as defined in section 49-401.01 and the use of the diesel fuel substitute complies with the requirements listed in 10 Code of Federal Regulations part 490, as printed in the federal register, volume 64, number 96, May 19, 1999.

(c) A diesel fuel that complies with all of the following:

(i) Contains a maximum of fifteen parts per million by weight of sulfur.

(ii) Meets ASTM D975.

(iii) Meets the registration requirements for fuels and additives established by the United States environmental protection agency pursuant to section 211 of the clean air act as defined in section 49-401.01.

(iv) Is used in an engine that is equipped or has been retrofitted with a device that has been certified by the California air resources board diesel emission control strategy verification procedure, the United States environmental protection agency voluntary diesel retrofit program or the United States environmental protection agency verification protocol for retrofit catalyst, particulate filter and engine modification control technologies for highway and nonroad use diesel engines.

(d) A blend of unleaded gasoline that contains at minimum eighty-five per cent ethanol by volume or eighty-five per cent methanol by volume.

(e) Neat methanol.

(f) Neat ethanol.

8. "Corruptly" imports a wrongful design to acquire or cause some pecuniary or other advantage to the person guilty of the act or omission referred to, or to some other person.

9. "Daytime" means the period between sunrise and sunset.

10. "Depose" includes every manner of written statement under oath or affirmation.

11. "Federal poverty guidelines" means the poverty guidelines as updated annually in the federal register by the United States department of health and human services.

12. "Grantee" includes every person to whom an estate or interest in real property passes, in or by a deed.

13. "Grantor" includes every person from or by whom an estate or interest in real property passes, in or by a deed.

14. "Includes" or "including" means not limited to and is not a term of exclusion.

15. "Inhabitant" means a resident of a city, town, village, district, county or precinct.

16. "Issue" as used in connection with descent of estates includes all lawful, lineal descendants of the ancestor.

17. "Knowingly" imports only a knowledge that the facts exist that bring the act or omission within the provisions of the statute using such word. It does not require any knowledge of the unlawfulness of the act or omission.

18. "Magistrate" means an officer having power to issue a warrant for the arrest of a person charged with a public offense and includes the chief justice and judges of the supreme court, judges of the superior court, justices of the peace and police magistrates in cities and towns.

19. "Majority" or "age of majority" as used in reference to age of persons means the age of eighteen years or more.

20. "Malice" and "maliciously" import a wish to vex, annoy or injure another person, or an intent to do a wrongful act, established either by proof or presumption of law.

21. "Mentally ill person" includes an idiot, an insane person, a lunatic or a person non compos.

22. "Minor" means a person under the age of eighteen years.

23. "Minor children" means persons under the age of eighteen years.

24. "Month" means a calendar month unless otherwise expressed.

25. "Neglect", "negligence", "negligent" and "negligently" import a want of such attention to the nature or probable consequence of the act or omission as a prudent man ordinarily bestows in acting in his own concerns.

26. "Nighttime" means the period between sunset and sunrise.

27. "Oath" includes an affirmation or declaration.

28. "Peace officers" means sheriffs of counties, constables, marshals, policemen of cities and towns, commissioned personnel of the department of public safety, personnel who are employed by the state department of corrections and the department of juvenile corrections who have received a certificate from the Arizona peace officer standards and training board, peace officers who are appointed by a multicounty water conservation district and who have received a certificate from the Arizona peace officer standards and training board, police officers who are appointed by community college district governing boards and who have received a certificate from the Arizona peace officer standards and training board, police officers who are appointed by the Arizona board of regents and who have received a certificate from the Arizona peace officer standards and training board and police officers who are appointed by the governing body of a public airport pursuant to section 28-8426 and who have received a certificate from the Arizona peace officer standards and training board.

29. "Person" includes a corporation, company, partnership, firm, association or society, as well as a natural person. When the word "person" is used to designate the party whose property may be the subject of a criminal or public offense, the term includes the United States, this state, or any territory, state or country, or any political subdivision of this state that may lawfully own any property, or a public or private corporation, or partnership or association. When the word "person" is used to designate the violator or offender of any law, it includes corporation, partnership or any association of persons.

30. "Personal property" includes money, goods, chattels, dogs, things in action and evidences of debt.

31. "Population" means the population according to the most recent United States decennial census.

32. "Process" means a citation, writ or summons issued in the course of judicial proceedings.

33. "Property" includes both real and personal property.

34. "Real property" is coextensive with lands, tenements and hereditaments.

35. "Registered mail" includes certified mail.

36. "Seal" as used in reference to a paper issuing from a court or public office to which the seal of such court or office is required to be affixed means an impression of the seal on that paper, an impression of the seal affixed to that paper by a wafer or wax, a stamped seal, a printed seal, a screened seal or a computer generated seal.

37. "Signature" or "subscription" includes a mark, if a person cannot write, with the person's name written near it and witnessed by a person who writes the person's own name as witness.

38. "State", as applied to the different parts of the United States, includes the District of Columbia, this state and the territories.

39. "Testify" includes every manner of oral statement under oath or affirmation.

40. "United States" includes the District of Columbia and the territories.

41. "Vessel", as used in reference to shipping, includes ships of all kinds, steamboats, steamships, barges, canal boats and every structure adapted to navigation from place to place for the transportation of persons or property.

42. "Wilfully" means, with respect to conduct or to a circumstance described by a statute defining an offense, that a person is aware or believes that the person's conduct is of that nature or that the circumstance exists.

43. "Will" includes codicils.

44. "Workers' compensation" means workmen's compensation as used in article XVIII, section 8, Constitution of Arizona.

45. "Writ" signifies an order or precept in writing issued in the name of the state or by a court or judicial officer.

46. "Writing" includes printing.



1-216

1-216. Joint authority of public officers; quorum of board or commission

A. Words purporting to give a joint authority to three or more public officers or other persons shall be construed as giving the authority to a majority of the officers or persons unless it is otherwise expressly declared in the law giving the authority.

B. A majority of a board or commission shall constitute a quorum.



1-217

1-217. Definitions of certain words when used in pleadings

In pleadings, civil or criminal:

1. "Horse" includes all kinds, ages and sexes of the horse species.

2. "Mule" includes all kinds, ages and sexes of the mule species.

3. "Neat animal" includes all kinds, ages and sexes of the bovine species.



1-218

1-218. Filing by mail; date of filing

A. Any report, claim, tax return, statement, payment, deposit, or other material dealing in any way or manner whatsoever with taxation, other than petitions or notices of appeal, which is required or authorized to be filed with or made to the state or any agency or political subdivision thereof which is deposited, properly addressed and postage prepaid, in an official depository of the United States mail shall be deemed filed and received by the addressee on the date shown by the postmark or other official mark of the United States mail stamped thereon, or, if the sender disputes the dates contained on such mark or no such mark appears or is legible, on the mailing date as established by competent evidence introduced by the sender.

B. Any filing described in subsection A which is not received by the addressee shall be deemed filed and received on the date of mailing if the sender establishes the date of mailing as provided in subsection A and files with the addressee a duplicate filing within ten days after written notification of nonreceipt of such filing is given to the sender by the addressee.

C. If any filing described in subsection A is sent by United States certified or registered mail or certificate of mailing, the date of such registration, certification or certificate, as established by a record authenticated by proper officials of the United States mail, shall be deemed the date of filing.

D. If the due date of any filing described in subsection A falls upon a Saturday, Sunday or legal holiday, the filing shall be considered timely if performed on the next business day.

E. For the purposes of tax administration, references in this section to:

1. "United States mail" are considered to include any designated delivery service provided by a trade or business if the service has been designated by the United States secretary of the treasury pursuant to section 7502(f) of the United States internal revenue code of 1986.

2. "Postmark" are considered to include any date recorded or marked by any designated delivery service and described in section 7502(f)(2)(C) of the internal revenue code.

3. "Registered" and "certified" are considered to include any equivalent service maintained by a designated delivery service.



1-241

1-241. Time statutes take effect

A. An act or statute which by its terms is to take effect on a specified day shall, unless otherwise provided in the act or statute, take effect at twelve o'clock noon on the day specified.

B. An act or statute, which by its terms is to take effect from and after a specified day, shall take effect at midnight of the day specified.



1-242

1-242. Standard time

A. The standard time in Arizona shall be the solar time of the one hundred fifth meridian west of Greenwich, commonly known as standard mountain time.

B. This section shall not be construed to affect the standard time established by United States law governing the movements of common carriers engaged in interstate commerce or the time for performance of an act by an officer or department of the United States, as established by a statute, lawful order, rule or regulation of the United States or an agency thereof.

C. Notwithstanding any other provision of law to the contrary by the United States government relating to adoption of daylight saving time by all of the states, the state of Arizona elects to reject such time and elects to continue in force the terms of subsection A, relating to standard time in Arizona.

D. The rejection of daylight saving time as provided for in this section may be changed by future legislative action.



1-243

1-243. Computation of time

A. Except as provided in subsection B, the time in which an act is required to be done shall be computed by excluding the first day and including the last day, unless the last day is a holiday, and then it is also excluded.

B. In cases in which notice of a decision by the state, any agency thereof or any political subdivision must be given to a petitioner and in which the petitioner must file a notice of appeal of such decision within a time certain of less than ten days, such time shall be computed starting with the day after the day during which the notice of decision is received by the petitioner by personal service or registered or certified mail.



1-244

1-244. Retroactivity of statutes

No statute is retroactive unless expressly declared therein.



1-245

1-245. Subsequent statute as superseding former law

When a statute has been enacted and has become a law, no other statute or law is continued in force because it is consistent with the statute enacted, but in all cases provided for by the subsequent statute, the statutes, laws and rules theretofore in force, whether consistent or not with the provisions of the subsequent statute, unless expressly continued in force by it, shall be deemed repealed and abrogated.



1-246

1-246. Penalty altered by subsequent law; effect

When the penalty for an offense is prescribed by one law and altered by a subsequent law, the penalty of such second law shall not be inflicted for a breach of the law committed before the second took effect, but the offender shall be punished under the law in force when the offense was committed.



1-247

1-247. Repeal of law and substitution of penalty; effect

When by the provisions of a repealing statute a new penalty is substituted for an offense punishable under the law repealed, such repealing statute shall not exempt from punishment a person who has offended against the repealed law while it was in force, but in such case the rule prescribed in section 1-246 shall govern.



1-248

1-248. Repealing acts; certain laws not affected

A repealing act shall not affect:

1. Any law funding the territorial or state debt.

2. Any law authorizing the issuance of, funding of, or payment of principal or interest on, territorial bonds, bonds of the state, bonds of an agency, institution, department or political subdivision of the state, or bonds of a county, city, town or municipal corporation.

3. Any act incorporating or chartering municipal corporations.



1-249

1-249. Repealing act; effect on pending action or accrued right

No action or proceeding commenced before a repealing act takes effect, and no right accrued is affected by the repealing act, but proceedings therein shall conform to the new act so far as applicable.



1-250

1-250. Change of limitation; effect

When a limitation or period of time prescribed in a law for acquiring a right or barring a remedy or for any purpose has begun to run before an act repealing such law takes effect and the same or any other limitation is prescribed in any other act passed at the same session of the legislature, the time which has already run shall be deemed part of the time prescribed as such limitation by any act passed at the same session of the legislature.



1-251

1-251. Act abolishing office; effect on tenure

A person who at the time an act takes effect holds office under a law repealed by such act continues to hold the office according to the tenure of the law repealed, unless the duties of the office are expressly transferred to some other office.



1-252

1-252. Repeal of repealing statute; effect

The repeal or abrogation of a statute, law or rule does not revive the former statute, law or rule theretofore repealed or abrogated, nor does it affect any right then already existing or accrued at the time of such repeal, nor any action or proceeding theretofore taken, except such as may be provided in the subsequent repealing statute, nor shall it affect any private statute not expressly repealed thereby.



1-253

1-253. Effect of penal laws on civil remedies, forfeitures, military laws and contempts

A. The omission to specify or affirm by law liability to damages, penalty, forfeiture or other remedy imposed by law and allowed to be recovered or enforced in a civil action or proceeding for an act or omission declared punishable by law, does not affect a right to recover or enforce such liability.

B. The omission to specify or affirm by law any ground of forfeiture of a public office, or other trust, or special authority conferred by law, or to impeach, remove, depose or suspend a public officer or other person holding a trust, appointment or other special authority conferred by law, does not affect such forfeiture or power, or any proceeding authorized by law to carry into effect such impeachment, removal, deposition or suspension.

C. Laws defining and punishing criminal offenses do not affect any power conferred by law upon courts martial, or other military authority or officer, to impose or inflict punishment upon offenders against military law, nor any power conferred by law to impose or inflict punishment for a contempt.



1-254

1-254. Limitation on duty of statutory implementation; legislative appropriation requirement

No statute may be construed to impose a duty on an officer, agent or employee of this state to discharge a responsibility or to create any right in a person or group if the discharge or right would require an expenditure of state monies in excess of the expenditure authorized by legislative appropriation made for that specific purpose.



1-301

1-301. Holidays enumerated

A. The following days shall be holidays:

1. Sunday of each week.

2. January 1, "New Year's Day".

3. Third Monday in January, "Martin Luther King, Jr./Civil Rights Day".

4. Third Monday in February, "Lincoln/Washington Presidents' Day".

5. Second Sunday in May, "Mothers' Day".

6. Last Monday in May, "Memorial Day".

7. Third Sunday in June, "Fathers' Day".

8. July 4, "Independence Day".

9. First Sunday in August, "American Family Day".

10. First Monday in September, "Labor Day".

11. September 17, "Constitution Commemoration Day".

12. Second Monday in October, "Columbus Day".

13. November 11, "Veterans' Day".

14. Fourth Thursday in November, "Thanksgiving Day".

15. December 25, "Christmas Day".

B. When any of the holidays enumerated in subsection A falls on a Sunday, the following Monday shall be observed as a holiday, with the exception of the holidays enumerated in subsection A, paragraphs 1, 5, 7, 9 and 11.

C. When any of the holidays enumerated in subsection A, paragraphs 2, 8, 13 and 15 falls on a Saturday, the preceding Friday shall be observed as a holiday.

D. When the holiday enumerated in subsection A, paragraph 11 falls on a day other than Sunday, the Sunday preceding September 17 shall be observed as such holiday.



1-302

1-302. Closing of offices and courts; transaction of certain judicial business

A. Public offices shall not be open, and no court of justice shall be open or any judicial business transacted on a legal holiday, except for the following purposes:

1. To give upon its request, instructions to a jury deliberating on its verdict.

2. To receive a verdict or discharge a jury.

3. For the exercise of the powers of a magistrate in a criminal action or in a proceeding of a criminal nature.

B. Injunctions, attachments, process for claim and delivery and writs of prohibition may be issued and served on any day.



1-303

1-303. Last day for performance of act a holiday; effect

When anything of a secular nature, other than a work of necessity or charity, is provided or agreed to be done upon a day named or within a time named, and the day or the last day thereof falls on a holiday, it may be performed on the next ensuing business day with effect as though performed on the appointed day.



1-304

1-304. Arbor day; proclamation

A. The last Friday in April, in each year, shall be known as Arbor Day.

B. The governor shall make proclamation of Arbor Day and recommend that it be observed in planting trees, shrubs and vines, in the promotion of forest orchard growth and culture in the adornment of public and private grounds, places and ways and in other undertakings in harmony with the character of the day.

C. Arbor Day shall not be a legal holiday.



1-306

1-306. Korean war veterans' day

A. July 27, in each year, shall be observed as Korean war veterans' day.

B. Korean war veterans' day is not a legal holiday.



1-307

1-307. Prisoners of war remembrance day

A. April 9, in each year, shall be observed as prisoners of war remembrance day.

B. The governor shall make proclamation of prisoners of war remembrance day to commemorate the sacrifices of men and women who suffered captivity in foreign lands while in the service of our country. The governor shall recommend that teachers and students of the schools of this state observe this day with appropriate exercises and shall encourage citizens to contemplate the plight of Americans who have been held captive of an enemy nation.

C. Prisoners of war remembrance day is not a legal holiday.



1-308

1-308. Dr. Cesar Estrada Chavez day

A. March 31, in each year, shall be observed as Dr. Cesar Estrada Chavez day.

B. Dr. Cesar Estrada Chavez day is not a legal holiday.



1-309

1-309. Boy Scouts of America day

A. February 8, in each year, shall be observed as boy scouts of America day.

B. Boy scouts of America day is not a legal holiday.



1-401

1-401. Common problem resolution

State agencies that are involved with issues relating to the border between Arizona and Mexico shall, contingent on reciprocity by agencies of the state of Sonora, cooperate and coordinate with the counterpart agencies in Sonora, Mexico to find mutual solutions to common problems that affect the agencies on both sides of the border.



1-402

1-402. Reports on common problem resolution

The state agencies that are involved in border issues under section 1-401 shall provide, periodically, recommendations to the legislature on how to resolve problems relating to border issues.



1-501

1-501. Eligibility for federal public benefits; documentation; violation; classification; citizen suits; court costs and attorney fees; definition

A. Notwithstanding any other state law and to the extent permitted by federal law, any natural person who applies for a federal public benefit that is administered by this state or a political subdivision of this state and that requires participants to be citizens of the United States, legal residents of the United States or otherwise lawfully present in the United States shall submit at least one of the following documents to the entity that administers the federal public benefit demonstrating lawful presence in the United States:

1. An Arizona driver license issued after 1996 or an Arizona nonoperating identification license.

2. A birth certificate or delayed birth certificate issued in any state, territory or possession of the United States.

3. A United States certificate of birth abroad.

4. A United States passport.

5. A foreign passport with a United States visa.

6. An I-94 form with a photograph.

7. A United States citizenship and immigration services employment authorization document or refugee travel document.

8. A United States certificate of naturalization.

9. A United States certificate of citizenship.

10. A tribal certificate of Indian blood.

11. A tribal or bureau of Indian affairs affidavit of birth.

B. For the purposes of administering the Arizona health care cost containment system, documentation of citizenship and legal residence shall conform with the requirements of title XIX of the social security act.

C. To the extent permitted by federal law, an agency of this state or political subdivision of this state may allow tribal members, the elderly and persons with disabilities or incapacity of the mind or body to provide documentation as specified in section 6036 of the federal deficit reduction act of 2005 (P.L. 109-171; 120 Stat. 81) and related federal guidance in lieu of the documentation required by this section.

D. Any person who applies for federal public benefits shall sign a sworn affidavit stating that the documents presented pursuant to subsection A of this section are true under penalty of perjury.

E. Failure to report discovered violations of federal immigration law by an employee of an agency of this state or a political subdivision of this state that administers any federal public benefit is a class 2 misdemeanor. If that employee's supervisor knew of the failure to report and failed to direct the employee to make the report, the supervisor is guilty of a class 2 misdemeanor.

F. This section shall be enforced without regard to race, color, religion, sex, age, disability or national origin.

G. Any person who is a resident of this state has standing in any court of record to bring suit against any agent or agency of this state or its political subdivisions to remedy any violation of any provision of this section, including an action for mandamus. Courts shall give preference to actions brought under this section over other civil actions or proceedings pending in the court.

H. The court may award court costs and reasonable attorney fees to any person or any official or agency of this state or a county, city, town or other political subdivision of this state that prevails by an adjudication on the merits in a proceeding brought pursuant to this section.

I. For the purposes of this section, "federal public benefit" has the same meaning prescribed in 8 United States Code section 1611.



1-502

1-502. Eligibility for state or local public benefits; documentation; violation; classification; citizen suits; court costs and attorney fees; definition

A. Notwithstanding any other state law and to the extent permitted by federal law, any agency of this state or a political subdivision of this state that administers any state or local public benefit shall require each natural person who applies for the state or local public benefit to submit at least one of the following documents to the entity that administers the state or local public benefit demonstrating lawful presence in the United States:

1. An Arizona driver license issued after 1996 or an Arizona nonoperating identification license.

2. A birth certificate or delayed birth certificate issued in any state, territory or possession of the United States.

3. A United States certificate of birth abroad.

4. A United States passport.

5. A foreign passport with a United States visa.

6. An I-94 form with a photograph.

7. A United States citizenship and immigration services employment authorization document or refugee travel document.

8. A United States certificate of naturalization.

9. A United States certificate of citizenship.

10. A tribal certificate of Indian blood.

11. A tribal or bureau of Indian affairs affidavit of birth.

B. For the purposes of administering the Arizona health care cost containment system, documentation of citizenship and legal residence shall conform with the requirements of title XIX of the social security act.

C. To the extent permitted by federal law, an agency of this state or political subdivision of this state may allow tribal members, the elderly and persons with disabilities or incapacity of the mind or body to provide documentation as specified in section 6036 of the federal deficit reduction act of 2005 (P.L. 109-171; 120 Stat. 81) and related federal guidance in lieu of the documentation required by this section.

D. Any person who applies for state or local public benefits shall sign a sworn affidavit stating that the documents presented pursuant to subsection A of this section are true under penalty of perjury.

E. Failure to report discovered violations of federal immigration law by an employee of an agency of this state or a political subdivision of this state that administers any state or local public benefit is a class 2 misdemeanor. If that employee's supervisor knew of the failure to report and failed to direct the employee to make the report, the supervisor is guilty of a class 2 misdemeanor.

F. This section shall be enforced without regard to race, color, religion, sex, age, disability or national origin.

G. Any person who is a resident of this state has standing in any court of record to bring suit against any agent or agency of this state or its political subdivisions to remedy any violation of any provision of this section, including an action for mandamus. Courts shall give preference to actions brought under this section over other civil actions or proceedings pending in the court.

H. The court may award court costs and reasonable attorney fees to any person or any official or agency of this state or a county, city, town or other political subdivision of this state that prevails by an adjudication on the merits in a proceeding brought pursuant to this section.

I. For the purposes of this section, "state or local public benefit" has the same meaning prescribed in 8 United States Code section 1621, except that it does not include commercial or professional licenses, benefits provided by the public retirement systems and plans of this state or services widely available to the general population as a whole.



1-601

1-601. Parents' rights protected

A. The liberty of parents to direct the upbringing, education, health care and mental health of their children is a fundamental right.

B. This state, any political subdivision of this state or any other governmental entity shall not infringe on these rights without demonstrating that the compelling governmental interest as applied to the child involved is of the highest order, is narrowly tailored and is not otherwise served by a less restrictive means.



1-602

1-602. Parents' bill of rights; definition

A. All parental rights are reserved to a parent of a minor child without obstruction or interference from this state, any political subdivision of this state, any other governmental entity or any other institution, including, but not limited to, the following rights:

1. The right to direct the education of the minor child.

2. All rights of parents identified in title 15, including the right to access and review all records relating to the minor child.

3. The right to direct the upbringing of the minor child.

4. The right to direct the moral or religious training of the minor child.

5. The right to make health care decisions for the minor child, including rights pursuant to sections 15-873, 36-2271 and 36-2272, unless otherwise prohibited by law.

6. The right to access and review all medical records of the minor child unless otherwise prohibited by law or the parent is the subject of an investigation of a crime committed against the minor child and a law enforcement official requests that the information not be released.

7. The right to consent in writing before a biometric scan of the minor child is made pursuant to section 15-109.

8. The right to consent in writing before any record of the minor child's blood or deoxyribonucleic acid is created, stored or shared, except as required by section 36-694, or before any genetic testing is conducted on the minor child pursuant to section 12-2803 unless authorized pursuant to section 13-610 or a court order.

9. The right to consent in writing before the state or any of its political subdivisions makes a video or voice recording of the minor child, unless the video or voice recording is made during or as a part of a court proceeding, during or as part of a forensic interview in a criminal or child protective services investigation or to be used solely for any of the following:

(a) Safety demonstrations, including the maintenance of order and discipline in the common areas of a school or on pupil transportation vehicles.

(b) A purpose related to a legitimate academic or extracurricular activity.

(c) A purpose related to regular classroom instruction.

(d) Security or surveillance of buildings or grounds.

(e) A photo identification card.

10. The right to be notified promptly if an employee of this state, any political subdivision of this state, any other governmental entity or any other institution suspects that a criminal offense has been committed against the minor child by someone other than a parent, unless the incident has first been reported to law enforcement and notification of the parent would impede a law enforcement or child protective services investigation. This paragraph does not create any new obligation for school districts and charter schools to report misconduct between students at school, such as fighting or aggressive play, that are routinely addressed as student disciplinary matters by the school.

11. The right to obtain information about a child protective services investigation involving the parent pursuant to section 8-807.

B. This section does not authorize or allow a parent to engage in conduct that is unlawful or to abuse or neglect a child in violation of the laws of this state. This section does not prohibit courts, law enforcement officers or employees of a government agency responsible for child welfare from acting in their official capacity within the scope of their authority. This section does not prohibit a court from issuing an order that is otherwise permitted by law.

C. Any attempt to encourage or coerce a minor child to withhold information from the child's parent shall be grounds for discipline of an employee of this state, any political subdivision of this state or any other governmental entity, except for law enforcement personnel.

D. Unless those rights have been legally waived or legally terminated, parents have inalienable rights that are more comprehensive than those listed in this section. This chapter does not prescribe all rights of parents. Unless otherwise required by law, the rights of parents of minor children shall not be limited or denied.

E. For the purposes of this section, "parent" means the natural or adoptive parent or legal guardian of a minor child.






Title 3 - Agriculture

3-101

3-101. Definitions

In this title, unless the context otherwise requires:

1. "Department" means the Arizona department of agriculture.

2. "Director" means the director of the department.



3-102

3-102. Department organization

A. The Arizona department of agriculture is established consisting of the following divisions:

1. The animal services division, which is responsible for milk, dairy, livestock and aquaculture regulation, the state veterinarian, meat, poultry and egg inspection and performing the administrative functions authorized or contracted pursuant to law for the Arizona beef council.

2. The plant services division, which is responsible for the fruit and vegetable standardization program and entomological services.

3. The environmental services division, which is responsible for regulating seed, feed and agricultural chemicals, including pesticides and fertilizers, and for native plant protection.

B. The following are established in addition to and separate from the divisions of the department:

1. A state agricultural laboratory.

2. An office of agriculture safety.

3. An office of inspections.

4. An office of commodity development and promotion.

C. The department shall have a central administrative service office providing:

1. Data processing, accounting and budgeting, records management, publications, property control and personnel services and training.

2. A program to cross-train appropriate personnel to enable them to perform similar functions or comparable work for different administrative units in the department.



3-103

3-103. Director; search committee; qualifications; deputy director and associate and assistant directors; legal counsel

A. The governor shall appoint a director of the department pursuant to section 38-211 to serve at the pleasure of the governor.

B. The qualifications of candidates for appointment as director shall be reviewed by a committee of five persons selected by the governor. Two of the members of the committee must be actively engaged in animal production, two members must be actively engaged in plant production and one member must be actively engaged in agribusiness, as their major sources of income. No two members may be residents of the same county. The committee shall submit the names of the most qualified candidates to the governor for his selection. The governor may request additional names from the committee if he deems it necessary. A new committee shall be appointed for each vacancy in the position of director.

C. The director must have at least a baccalaureate degree from an accredited college or university and five years of management experience in agriculture business or agriculture production plus experience in one or more of the following:

1. Business management.

2. Public administration.

3. Personnel management.

4. Law.

D. The director shall appoint:

1. A deputy director of the department who shall also supervise the central administrative service office.

2. An associate director for each division of the department.

3. An assistant director for each office established under section 3-102, subsection B.

E. The director is eligible for compensation as determined under section 38-611. The director, deputy director and associate and assistant directors are exempt from title 41, chapter 4, articles 5 and 6 relating to state service, and the deputy director and associate and assistant directors serve at the pleasure of the director. If a vacancy occurs in the office of deputy director or an associate or assistant director, the director may appoint any officer or employee of the department, or may serve himself, as acting deputy or associate or assistant director pending appointment of a permanent replacement.

F. The director may employ legal counsel to advise him, represent the department in connection with legal matters before other departments and agencies of this state and represent the department and this state in litigation concerning affairs of the department. Legal counsel is exempt from title 41, chapter 4, articles 5 and 6 relating to state service and serves at the pleasure of the director.



3-104

3-104. Advisory council

A. The governor shall appoint a department of agriculture advisory council consisting of five members appointed to terms of five years. A member may continue to serve until his successor is appointed and assumes office. A member may not be appointed to more than one full term plus appointment to fill a vacancy for the remainder of the unexpired term.

B. The advisory council consists of the following:

1. Two members actively engaged in animal production as their major sources of income.

2. Two members actively engaged in plant production as their major sources of income.

3. One member actively engaged in agribusiness as his major source of income.

C. The governor may remove a member for cause. In addition, a member vacates his office if he:

1. Ceases to engage in his qualifying occupation.

2. No longer resides in this state.

3. Is absent without excuse from three consecutive regular meetings of the council.

4. Resigns, dies or becomes unable to perform his duties as a council member.

D. Members of the advisory council are not eligible for compensation but are eligible for reimbursement as provided by law for travel and other expenses. The advisory council is a public body for purposes of title 38, chapter 3, article 3.1.

E. The advisory council shall:

1. Select a chairman and vice-chairman from among its members.

2. Hold a regular meeting every calendar quarter and additional meetings at the call of the director, the chairman or a majority of its members.

F. The advisory council shall review agricultural policy in this state as established by law and as administered in all functional areas of the department. The advisory council shall assist the director in formulating administrative rules for the department and formulating the department's proposed budget allocations among the administrative units of the department and shall provide such additional assistance as the director requests. The advisory council shall review, advise and make recommendations to the director on proposed rules before they are adopted by the director and may recommend initiating the rule making process relating to any subject under the department's jurisdiction. In adopting departmental rules and budgets, the director shall include the comments of the advisory council in the official record. In adopting rules the director shall accept the recommendations of the advisory council if the director finds them to be practicable and in the best interests of Arizona agriculture and of the public. The director shall provide a written statement of reasons to the advisory council within fifteen days if the director does not accept the advisory council's recommendations.

G. The advisory council may conduct periodic analyses of departmental policy as reflected by:

1. Decisions of hearing officers and the director on appeals of hearing officers' decisions.

2. The operations of the state agricultural laboratory, the office of agriculture safety and the office of border inspections.



3-105

3-105. Division council

A. The director may appoint a division council within any division of the department, and shall appoint an animal services division council, consisting of representatives of the various industries and commodities regulated by that division. Any such organization may request representation on the division council, but the actual appointments to the division council are at the discretion of the director.

B. Members shall serve two-year terms of office which are staggered among the members. Members of division councils serve without compensation but are eligible for reimbursement for travel and other expenses as provided by law. Each division council shall select a chairman and vice-chairman from among its members. Division councils are public bodies for purposes of title 38, chapter 3, article 3.1. The division council shall assist and make recommendations to the associate director of the division regarding the administration and implementation of the various programs within the division. The associate director shall make a written response to the division council within fifteen days to each formal recommendation made by the council.



3-106

3-106. Advisory committees

A. The director or, by delegation, the associate director of a division may appoint ad hoc advisory committees to consider, assist and make recommendations to the associate director or division council on any issue under the division's jurisdiction. The director or, by delegation, the deputy director may appoint ad hoc advisory committees to consider, assist and make recommendations to the deputy director on any issue relating to the state agricultural laboratory, the office of agricultural safety or the office of inspections.

B. Any agriculture related organization may request the formation of and representation on an advisory committee, and an associate director may request the formation of and nominate advisory committee members to the director, but the actual appointments to the advisory committee are at the discretion and pleasure of the director. Members of advisory committees shall serve without compensation but are eligible for reimbursement for travel and other expenses as provided by law. Advisory committees are public bodies for purposes of title 38, chapter 3, article 3.1.

C. The director shall assign the subjects, conditions, terms of appointments and deadlines for advisory committees to complete their work and may provide for the termination or indefinite continuation of any advisory committee. The associate director, or deputy director, as appropriate, shall make a written response to the advisory committee within fifteen days to each formal recommendation made by the advisory committee.



3-107

3-107. Organizational and administrative powers and duties of the director

A. The director shall:

1. Formulate the program and policies of the department and adopt administrative rules to effect its program and policies.

2. Ensure coordination and cooperation in the department in order to achieve a unified policy of administering and executing its responsibilities.

3. Subject to section 35-149, accept, expend and account for gifts, grants, devises and other contributions of money or property from any public or private source, including the federal government. All contributions shall be included in the annual report under paragraph 6 of this subsection. Monies received under this paragraph shall be deposited, pursuant to sections 35-146 and 35-147, in special funds for the purpose specified, which are exempt from section 35-190 relating to lapsing of appropriations.

4. Contract and enter into interagency and intergovernmental agreements pursuant to title 11, chapter 7, article 3 with any private party or public agency.

5. Administer oaths to witnesses and issue and direct the service of subpoenas requiring witnesses to attend and testify at or requiring the production of evidence in hearings, investigations and other proceedings.

6. Not later than September 30 each year issue a report to the governor and the legislature of the department's activities during the preceding fiscal year. The report may recommend statutory changes to improve the department's ability to achieve the purposes and policies established by law. The director shall provide a copy of the report to the Arizona state library, archives and public records.

7. Establish, equip and maintain a central office in Phoenix and field offices as the director deems necessary.

8. Sign all vouchers to expend money under this title, which shall be paid as other claims against this state out of the appropriations to the department.

9. Coordinate agricultural education efforts to foster an understanding of Arizona agriculture and to promote a more efficient cooperation and understanding among agricultural educators, producers, dealers, buyers, mass media and the consuming public to stimulate the production, consumption and marketing of Arizona agricultural products.

10. Employ staff and terminate employment for cause as provided by title 41, chapter 4, article 5.

11. Conduct hearings on appeals of the portion of plow-up refunds withheld as a penalty pursuant to criteria adopted pursuant to section 3-1087, subsection B. The director may adopt rules to implement this paragraph.

12. Cooperate with the Arizona-Mexico commission in the governor's office and with researchers at universities in this state to collect data and conduct projects in the United States and Mexico on issues that are within the scope of the department's duties and that relate to quality of life, trade and economic development in this state in a manner that will help the Arizona-Mexico commission to assess and enhance the economic competitiveness of this state and of the Arizona-Mexico region.

B. The director may:

1. Authorize in writing any qualified officer or employee in the department to perform any act that the director is authorized or required to do by law.

2. Construct and operate border inspection stations or other necessary facilities in this state and cooperate by joint agreement with an adjoining state in constructing and operating border inspection stations or other facilities within the boundaries of this state or of the adjoining state.

3. Cooperate with agencies of the United States and other states and other agencies of this state and enter into agreements in developing and administering state and federal agricultural programs regarding the use of department officers, inspectors or other resources in this state, in other states or in other countries.

4. Cooperate with the office of tourism in distributing Arizona tourist information.

5. Enter into compliance agreements with any person, state or regulatory agency. For the purposes of this paragraph, "compliance agreement" means any written agreement or permit between a person and the department for the purpose of enforcing the department's requirements.

6. Abate, suppress, control, regulate, seize, quarantine or destroy any agricultural product or foodstuff that is adulterated or contaminated as the result of an accident at a commercial nuclear generating station as defined in section 26-301, paragraph 1. A person owning an agricultural product or foodstuff that has been subject to this paragraph may request a hearing pursuant to title 41, chapter 6, article 10.

7. Engage in joint venture activities with businesses and commodity groups that are specifically designed to further the mission of the department, that comply with the constitution and laws of the United States and that do not compete with private enterprise.

8. Sell, exchange or otherwise dispose of personal property labeled with the "Arizona grown" trademark. Revenues received pursuant to this paragraph shall be credited to the commodity promotion fund established by section 3-109.02.



3-108

3-108. Administrative support fund; use; exemption

A. A department of agriculture administrative support fund is established. All monies collected pursuant to any interagency agreement with the department pursuant to section 3-554, subsection A, section 3-588, subsection A and section 3-1084, subsection A shall be deposited, pursuant to sections 35-146 and 35-147, in the fund.

B. All monies collected pursuant to any interagency agreement with the department in accordance with section 3-468.03, subsection A and section 3-526.03, subsection A shall be deposited in the fund or deposited in the citrus, fruit and vegetable revolving fund established by section 3-447 pursuant to the terms of the interagency agreement. Deposits shall be made pursuant to sections 35-146 and 35-147.

C. Monies in the fund are continuously appropriated and exempt from the provisions of section 35-190 relating to lapsing of appropriations.



3-109

3-109. Unlawful influence; classification

A. An officer, inspector or other employee of this state authorized to perform any of the duties prescribed by this title who knowingly accepts any money, gift or other thing of value from any person, firm or corporation or their officers, agents or employees given with intent to influence his official action is guilty of a class 4 felony.

B. Any person, firm or corporation or any agent or employee of any person, firm or corporation who knowingly gives, pays or offers, directly or indirectly, to any officer, inspector or other employee of this state who is authorized to perform any of the duties prescribed by this title or by the rules adopted under this title any money or other thing of value with intent to influence the officer, inspector or employee in the discharge of any duty provided for by this title is guilty of a class 4 felony.



3-109.01

3-109.01. Agricultural consulting and training program

A. The director shall develop and implement an agricultural consulting and training program using on-site visits to establishments that are regulated under this title and title 5, chapter 1 to consult with and advise the establishment's owner, operator, lessee or independent contractor. The visits shall be:

1. Conducted only at the request of the owner, operator, lessee or independent contractor for consultation and advice on interpreting, applying or possible alternative methods of complying with statutes, rules, regulations or standards or other matters relating to compliance with either the requirements of this title and rules adopted pursuant to this title or the requirements of section 5-104 or 5-106 and rules adopted pursuant to those sections.

2. Limited to matters stated in the request.

B. After evaluating the request, if the director determines that an alternative means of providing consultation is more appropriate and equally effective, the director may provide the alternative means rather than the requested consultation.

C. The director shall make recommendations regarding solutions to matters within the scope of the consultation.

D. An on-site visit pursuant to this section is not an inspection or investigation for purposes of any provision of this title. No citation, violation or penalty may be issued, proposed or imposed resulting from or based on such a visit unless the visit discloses a violation causing imminent danger.



3-109.02

3-109.02. Office of commodity development and promotion; fees; commodity promotion fund; definition

A. The office of commodity development and promotion shall provide for programs to stimulate, educate, encourage and foster the production and consumption of Arizona agricultural products domestically and abroad.

B. The office may provide authorized or contracted administrative functions for councils and commissions established by law.

C. The director may collect a fee, which the director shall establish by rule, for the issuance of certificates of free sale. The amount of the fee shall not exceed the actual cost of preparing the certificate of free sale. All monies collected from the fees shall be deposited, pursuant to sections 35-146 and 35-147, in the commodity promotion fund.

D. The commodity promotion fund is established. The fund consists of all monies collected pursuant to any promotional service provided to industry under this section and not supported by general fund appropriation, and monies received pursuant to section 3-107, subsection B, paragraph 8. The director shall administer the fund. On notice from the director, the state treasurer shall invest and divest monies in the fund as provided by section 35-313, and monies earned from investment shall be credited to the fund. Monies in the fund are:

1. Continuously appropriated to the department for the purposes of this section.

2. Exempt from the provisions of section 35-190 relating to lapsing of appropriations.

E. For the purposes of this section, "certificate of free sale" means a document that authenticates a commodity that is generally and freely sold in domestic channels of trade.



3-111

3-111. Definitions

In this chapter, unless the context otherwise requires:

1. "Agricultural operations" means all activities by the owner, lessee, agent, independent contractor and supplier conducted on any facility for the production of crops, livestock, poultry, livestock products or poultry products.

2. "Farmland" means land devoted primarily to the production for commercial purposes of livestock or agricultural commodities.



3-112

3-112. Agricultural operations; nuisance liability

A. Agricultural operations conducted on farmland that are consistent with good agricultural practices and established prior to surrounding nonagricultural uses are presumed to be reasonable and do not constitute a nuisance unless the agricultural operation has a substantial adverse effect on the public health and safety.

B. Agricultural operations undertaken in conformity with federal, state and local laws and regulations are presumed to be good agricultural practice and not adversely affecting the public health and safety.



3-113

3-113. Action for false claims against perishable agricultural food product; limitation; definitions

A. A producer, shipper, or an association that represents producers or shippers, of perishable agricultural food products that suffers damages as a result of malicious public dissemination of false information that the food product is not safe for human consumption may bring an action for damages and for any other appropriate relief, including compensatory and punitive damages, in a court of competent jurisdiction.

B. A person who intentionally disseminates false information to the public that a perishable agricultural food product is not safe for human consumption for the purpose of harming a producer or shipper is liable for damages determined under subsection A.

C. In any action brought under this section the court may award the successful party court costs and reasonable attorney fees.

D. An action under this section shall be commenced within two years after the false information is disseminated.

E. For purposes of this section:

1. "False information" means information that is not based on reliable scientific facts and reliable scientific data and that the disseminator knows or should have known to be false.

2. "Perishable agricultural food product" means any agricultural or aquacultural food product or commodity that is grown or produced in this state and that is sold or distributed in a form that will perish or decay within a reasonable period of time.

3. "Producer" means the person who grows or produces perishable agricultural food products.

4. "Shipper" means a person who ships, transports, sells or markets perishable agricultural food products under the person's registered trademark or label or a person who first markets the perishable agricultural food product on behalf of the producer.



3-114

3-114. Liability for unauthorized destruction of field crop product; damages; definition

A. A person who knowingly damages, destroys or removes any legal crop or crop product that is grown for commercial purposes or for testing or research purposes in the context of a product development program in conjunction or coordination with a private research facility, a university or a federal, state or local government agency is liable for:

1. Up to twice the market value of the damaged, destroyed or removed crop, measured before the damage or destruction.

2. Up to twice the actual costs of production, research, testing, replacement and crop development directly related to the damaged, destroyed or removed crop.

3. Litigation costs including court costs, attorney fees and expert witness fees.

B. The rights and remedies available under this section are in addition to any other rights and remedies otherwise available in law.

C. For purposes of this section, "in conjunction or coordination" means having a written contract involving testing or a product development program relating to the field crop product.



3-121

3-121. Smith-Lever act accepted; authority of board of regents

A. The assent of the state is given to the provisions and requirements of an act of Congress entitled "An act to provide for cooperative agricultural extension work between the agricultural colleges in the several states," known as the Smith-Lever act.

B. The board of regents of the universities and state college of Arizona is authorized and empowered to receive the grants of money appropriated under that act, and to organize and conduct agricultural extension work in connection with the college of agriculture of the university of Arizona in accordance with the terms and conditions expressed in the act.



3-122

3-122. Expenditure from university appropriation to match federal grant

Upon duly itemized and sworn claims, approved by the president of the university of Arizona or his delegated agent, there shall be paid out of the general appropriation for the university of Arizona, as other claims against the state are paid, an amount equal to but not limited to the amount of such additional appropriation as may be apportioned to the state under the provisions of the Smith-Lever act.



3-123

3-123. Agricultural extension work

Cooperative agricultural extension work shall consist of giving practical demonstrations in agriculture and home economics, and imparting information on those subjects through field demonstrations, publications and otherwise. The work shall be carried on in such manner as is mutually agreed upon by the board of regents of the universities and state college of Arizona and the county agricultural extension board of each county provided for in this article.



3-124

3-124. County agricultural extension board; members; appointment; term; qualifications; office space

A. The board of supervisors of each county shall appoint seven persons, who are residents of the county, to a county agricultural extension board, four of whom have as their principal business the production of agricultural commodities, and the other three of whom shall be representative of organizations or persons who utilize the county agricultural extension services.

B. Each member shall be appointed for a term of two years. Members shall serve without compensation.

C. The board of supervisors of each county shall provide reasonable office space for the conduct of extension work in that county.



3-125

3-125. Plan of extension work; annual report

The director of the agricultural extension service of the university of Arizona shall annually present a plan of extension work in the state for the ensuing year, for the approval of the board of regents. The county agent-in-charge in each county shall annually present to and for the approval of the board of supervisors of the county and the county agricultural extension board a detailed report of extension activities in the county for the preceding fiscal year, including a detailed report of receipts and disbursements, and a plan of extension work in the county for the ensuing year. The financial reports shall be on forms prescribed by the board of regents.



3-126

3-126. Annual county agricultural extension budget; tax levy; collection; expenditures

A. The Arizona board of regents shall have prepared for each county an annual financial budget covering the total cost including the county's share of the cost of the extension work which, if adopted by a majority vote of the respective county agricultural extension board at a regularly called meeting, shall be submitted to the board of supervisors of the county who shall place such amount of such budget as the board of supervisors shall approve on the tax rolls of the county for the ensuing year.

B. The amount placed on the tax rolls shall be raised by direct taxation.

C. The taxes, when collected, shall be transmitted by the county treasurer upon warrant drawn by the board of supervisors to the comptroller of the university of Arizona and shall be expended upon claims drawn by the board of regents.

D. All money raised by taxation by a county shall be expended for the use and benefit of that county.



3-128

3-128. Expenditures of university of Arizona funds

A. For the purpose of aiding counties in support of the agricultural extension program, the board of regents shall have prepared an annual financial budget covering the university of Arizona's share of the cost of extension work in each county and after approval thereof may expend such amount of the university of Arizona funds.

B. No funds secured through taxation, appropriation or from the university of Arizona, as provided in this article, shall be available for any county until plans for the expenditure of the funds have been made and approved by the board of regents.

C. All money obtained by taxation, appropriation, or from the university of Arizona shall be expended for the use and benefit of the county entitled to receive the fund, and the monies directed to be expended from the university of Arizona funds shall be expended and disbursed upon claims drawn by the board of regents showing upon their face the county for whose account the funds are expended.



3-141

3-141. Definitions

In this article, unless the context otherwise requires:

1. "Agricultural laboratory services" means the following services:

(a) Providing a residue analysis of:

(i) Raw, processed or manufactured agricultural commodities and products.

(ii) Soil.

(iii) Plant or animal tissue.

(iv) Commercial feed as defined in section 3-2601.

(v) Fertilizer as defined in section 3-262.

(vi) Water used for agricultural purposes.

(b) Providing a nutrient analysis of:

(i) Raw, processed or manufactured agricultural commodities and products.

(ii) Soil.

(iii) Plant or animal tissue.

(iv) Commercial feed as defined in section 3-2601, and including whole seeds and any feed mixed or unmixed used in the feeding of animals.

(v) Fertilizer as defined in section 3-262.

(c) Providing a quantitative analysis of ingredients in pesticide formulations.

(d) Providing a germination and purity analysis of planting seed.

(e) Providing the identification of insects, parasites, bacteria and pathogenic organisms in raw, processed or manufactured agricultural products and commodities and in plant or animal tissue.

(f) Providing the services necessary to carry out section 3-1203, subsection A.

(g) Providing any other services compatible with or incidental to those laboratory services provided pursuant to sections 3-142 and 3-143.

2. "Assistant director" means the assistant director for the state agricultural laboratory.



3-142

3-142. State agricultural laboratory

There is established a state agricultural laboratory in the department to provide laboratory services to the department and others as provided by law or pursuant to contract.



3-143

3-143. Assistant director; powers and duties

A. The assistant director for the state agricultural laboratory is responsible for the administration, operation and control of the state agricultural laboratory.

B. The assistant director shall have all the following qualifications:

1. A master's degree in chemistry or its equivalent in practical experience as determined by the director.

2. Experience in agricultural laboratory testing or experience in a control laboratory of an agency that regulates feeds, fertilizers or pesticides.

3. Supervisory experience.

C. The assistant director shall enforce rules established pursuant to section 3-147:

1. For the voluntary certification of laboratories providing agricultural laboratory services to persons of this state.

2. For the mandatory certification of laboratories providing agricultural laboratory services to agencies and departments of this state or its political subdivisions, including those laboratories that are a part of a state agency or department or a political subdivision of this state.

3. Prescribing testing, documentation and quality assurance procedures and requirements.

D. The assistant director may contract with and assist other divisions and offices in the department and other departments and agencies of the state, local and federal governments in the furtherance of the purposes of this article, including contracting to provide laboratory services.



3-144

3-144. State agricultural laboratory; maintenance and purpose; fees

A. The state agricultural laboratory is established and maintained to carry out this article and for laboratory examinations, diagnosis, analysis, testing, quantifying and identification necessary to perform the functions and duties prescribed by this article.

B. The state agricultural laboratory may accept samples from any person for regulatory, diagnostic and research purposes.

C. The state agricultural laboratory may collect fees for laboratory services as prescribed by the director.



3-145

3-145. Mandatory and voluntary certification; sampling procedures; application; expiration; renewal

A. A person who establishes, conducts or maintains a laboratory that provides agricultural laboratory services to agencies or departments of this state or its political subdivisions shall apply for a certificate from the state agricultural laboratory as proof that the laboratory so certified is in compliance with rules adopted by the director for the certification of such laboratories. Any other person providing agricultural laboratory services may apply for such a certificate.

B. A person providing guaranteed laboratory analysis information to distributors of commercial feed and whole seeds for consumption by livestock shall be certified under this section.

C. An individual who collects samples for the state agricultural laboratory or for any certified agricultural laboratory shall follow the sampling procedures established by the director.

D. A certified laboratory shall report test results only to the party who provided the original sample and, on request, to the state agricultural laboratory or as required by section 3-2611.01.

E. A person who desires a certificate pursuant to this section shall file with the state agricultural laboratory an application for a certificate accompanied by the application fee.

F. The application shall be on a form prescribed by the assistant director and furnished by the state agricultural laboratory and shall contain:

1. The name and location of the laboratory.

2. The name of the person owning the laboratory and the name of the person supervising the laboratory.

3. A description of the programs, services and functions provided by the laboratory.

4. Such other information as the assistant director deems necessary to carry out the purposes of this section.

G. The assistant director shall issue a certificate to an applicant if the assistant director is satisfied that the applicant has complied with the rules prescribing standards for certified laboratories.

H. A certificate expires one year after the date of issuance and shall be renewed upon payment of the renewal application fee as prescribed in section 3-146 and continued compliance with this article and the applicable rules.



3-146

3-146. Certificate fees

The director may establish by rule and the assistant director shall collect in advance the following nonrefundable fees:

1. For an initial laboratory certificate, not more than nine hundred dollars.

2. For a renewal of a laboratory certificate, not more than nine hundred dollars.

3. For a duplicate of a certificate, two dollars.



3-147

3-147. Rules; advisory committee

A. The director shall adopt reasonable rules for certification of laboratories that perform agricultural laboratory testing. Rules shall be prescribed only insofar as they affect the precision and accuracy of laboratory results. The rules shall include:

1. Acceptable methods of sampling, analyzing and testing including the routine examination of certified laboratories for accuracy of analysis.

2. Acceptable standards of sanitary and safety conditions within the laboratory and its surroundings.

3. Equipment essential to the proper operation of a laboratory.

4. The construction and operation of the laboratory, including plumbing, heating, lighting, ventilation, electrical services and similar conditions.

B. If before adopting rules pursuant to this section the director determines that it is necessary or desirable, the director may appoint an advisory committee pursuant to section 3-106.



3-148

3-148. Grounds for denial, suspension or revocation of a certificate; review and appeal

A. The assistant director may refuse to grant or renew a certificate or may suspend or revoke a certificate if the assistant director has reasonable grounds to believe that the applicant or registrant is not in compliance with adopted rules relating to the certification of laboratories pursuant to this article. The assistant director shall notify an applicant of the reasons for the action.

B. The director shall review the assistant director's action on request of any person adversely affected by the action, and the director's decision is subject to appeal pursuant to title 41, chapter 6, article 10.



3-149

3-149. Evidentiary effect of test results certified by the assistant director

Test results certified by the assistant director are prima facie evidence of the facts stated in the results.



3-161

3-161. Definitions

In this article, unless the context otherwise requires:

1. "Commission" means the historical advisory commission established by section 41-1352.

2. "Register" means the Arizona register of heritage agriculture.



3-162

3-162. Arizona register of heritage agriculture; qualifying criteria; definition

A. The Arizona register of heritage agriculture is established.

B. Any person may apply in writing to the historical advisory commission to nominate agricultural property in this state for listing on the register. If the person nominating the property is not the current owner of the property, the nomination must include the current owner's written assent to the nomination.

C. To qualify for listing on the register, the agricultural property must meet both of the following requirements:

1. The property must comprise at least ten acres of real property that has been owned by the same family and in continuous commercial agricultural production for at least fifty years. Property that has been in active production may qualify regardless of occasional periods of inactivity due to:

(a) Acts of God.

(b) Federal farm conservation programs.

(c) Crop rotation practices.

(d) Generally accepted range management and pasture rotation practices.

(e) Temporarily inadequate water supplies.

2. The property must include at least one house, barn, shed, crib, granary, silo, windmill or fence that is at least twenty-five years old.

D. For purposes of this section, "family" includes individuals or a trust, estate, corporation, partnership, joint venture or similar entity or combination of entities, if the individuals or at least eighty per cent of the beneficiaries, shareholders, partners or joint venturers share a family relationship as parents or ancestors of parents, children or descendants of children, siblings, cousins of the first degree, aunts, uncles, nieces or nephews of the first degree, spouses of any of the listed relatives and listed relatives by the half-blood or by adoption.



3-163

3-163. Application

A. An applicant must provide documentary evidence that property meets the qualifications prescribed by this article for listing on the register of heritage agriculture. The commission may require additional information as necessary to support the application.

B. The commission shall:

1. Establish an advisory group of persons with experience in agriculture to assist the commission in evaluating applications under this section.

2. Prescribe the procedure for filing and evaluating the applications.

3. Set a nonrefundable application fee which must be paid in full when the application is submitted.

C. The commission may establish categories of recognition based on the age of the agricultural operation.



3-164

3-164. Listing property on register

A. The commission shall provide written notification to the owner, and applicant if different from the owner, of its decision on listing the property on the register.

B. If the commission lists the property on the register:

1. The commission shall include, with the notice under subsection A of this section, a certificate signed by the secretary of state, the president of the senate, the speaker of the house of representatives and the chairperson of the commission describing the property and designating it as Arizona heritage agriculture property.

2. The owner of the property may identify the property as Arizona heritage agriculture property using signs, monuments, plaques, letterheads and other identifiers.

C. The designation of property as Arizona heritage agriculture property:

1. Is an honorific recognition only, and does not confer any other right or privilege except as provided by this article.

2. Does not affect the right to use, convey, encumber, alter or exercise any other right of ownership at the owner's discretion, and no person may impair or affect the owner's property rights based on the designation of the property as Arizona heritage agriculture property.

3. Terminates if the property no longer meets the requirements of section 3-162, subsection C. The commission may require the owner to file an annual affidavit that the property continues to qualify under this article.



3-165

3-165. Restricted use of designation; violation; classification

A. A person may use the designation "Arizona heritage agriculture property" or "heritage agriculture" only with the approval of the commission as provided by this article. A person may not use the designation "Arizona heritage agriculture property" or "heritage agriculture" for any commercial purpose except as provided by this article.

B. A person who knowingly violates this section is guilty of a class 3 misdemeanor.



3-201

3-201. Definitions

In this article, unless the context otherwise requires:

1. "Associate director" means the associate director of the division.

2. "Diseases" includes any fungus, bacterium, virus or other organism of any kind and any unknown cause that is or may be found to be injurious, or likely to be or to become injurious to any domesticated or cultivated plant, or to the product of any such plant.

3. "Division" means the plant services division of the Arizona department of agriculture.

4. "Noxious weed" means any species of plant that is, or is liable to be, detrimental or destructive and difficult to control or eradicate and shall include any species that the director, after investigation and hearing, shall determine to be a noxious weed.

5. "Nursery" means real property or other premises on or in which nursery stock is propagated, grown or cultivated or from which source nursery stock is offered for distribution or sale.

6. "Nursery stock" includes all trees, shrubs, vines, cacti, agaves, succulents, herbaceous plants whether annuals, biennials or perennials, bulbs, corms, rizomes, roots, decorative plant material, flowers, fruit pits or seeds, cuttings, buds, grafts, scions and other plants intended for sale, gift or propagation, either cultivated or collected in the wild, except seeds as regulated by article 2 of this chapter, fruit and vegetables regulated by chapter 3, articles 2 and 4 of this title and cotton plants.

7. "Pests" includes all noxious weeds, insects, diseases, mites, spiders, nematodes and other animal or plant organisms found injurious, or likely to be or to become injurious, to any domesticated, cultivated, native or wild plant, or to the product of any such plant.

8. "Plant" or "crop" includes every kind of vegetation, wild or domesticated, and any part thereof, as well as seed, fruit or other natural product of such vegetation.

9. "Shipment" includes anything that is brought into the state or that is transported within the state and that may be the host or may contain or carry or may be susceptible of containing, carrying or having present on, in or about it any plant pest or plant disease.



3-201.01

3-201.01. Associate director; powers and duties

A. The associate director may, as authorized by the director:

1. Quarantine, treat, eradicate, destroy or reject out of state pests and all plants that are infested or infected with pests or that are the host or carrier or the means of propagating or disseminating a pest.

2. Enforce all rules and orders necessary to carry out the purposes of this article:

(a) To prevent introduction of a pest into the state.

(b) To prevent propagation or dissemination of a pest from one locality to another in this state.

(c) To control, eradicate or suppress a pest or prevent introduction into this state of a pest from out of state.

(d) To fix the terms and conditions on which plants or any other article or thing of any nature whatever likely to be infested or infected with or be the carrier of, or the means of propagating or disseminating, a pest that may be shipped or brought into this state, or moved from one locality or place to another in this state.

(e) To prohibit plants or things likely to be infected with, be the carrier of or be the means of spreading, propagating or disseminating a pest from being shipped or brought into this state or moved from one locality to another in this state.

3. Cooperate with the United States secretary of agriculture and the secretary's representatives in interstate matters pertaining to the objects of this article.

4. Proceed according to law to abate any public nuisance prohibited by this article.

5. Establish fees pursuant to section 3-217 and adopt rules necessary to effect and administer an Arizona nursery certification program, for any person who requests to participate, to certify that a participating nursery meets the criteria established by the associate director or the entry criteria established by another state, commonwealth or country.

6. Require records to determine the origin and quarantine certification status of nursery stock sold, offered for sale or transported by any person into or within this state.

B. The associate director shall:

1. Keep the director informed concerning dangers to the agricultural and horticultural interests of this state from pests.

2. Faithfully enforce and execute all rules and orders of the department pertaining to the division, using all necessary and proper means including court action.

3. Prepare, publish electronically, post and make available at least once each year bulletins containing such information as the associate director deems proper and the current rules and orders of the department.

4. Enter in or on any premises or other place, train, vehicle or other means of transportation in or entering this state that is suspected of containing, harboring or having present one or more pests.

5. Make inspections to determine if a pest is present.

6. Open, without unnecessary injury to property, any box, container or package at any time during business or operating hours, and, after notifying the owner or person in charge, if the owner or person in charge is found in the county, open any car, enclosure or building that the associate director suspects contains, harbors or has present a pest, and examine and inspect the contents as may be necessary to determine if a pest is present.

7. If in performing other duties the associate director determines that plant materials inspected and being delivered or transported or shipped by mail or courier are dead, dying or otherwise inferior in quality, mark the plant or package, or both, advising the recipient and sender that, in the judgment of the associate director, the plant materials were found to be dead, dying or of inferior quality. This paragraph does not authorize the associate director to perform inspections solely for the purposes set forth in this paragraph.





